               Case 3:17-cv-07187-WHO Document 117 Filed 04/30/19 Page 1 of 3




 1   Stacey Geis, CA Bar No. 181444
     Earthjustice
 2   50 California St., Suite 500
 3   San Francisco, CA 94111-4608
     Phone: (415) 217-2000
 4   Fax: (415) 217-2040
     sgeis@earthjustice.org
 5
     Counsel for Plaintiffs Sierra Club et al.
 6
 7                                  UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
      SIERRA CLUB, et al.,                                         )   Case No. 3:17-cv-07187-WHO
 9                                                                 )
10              Plaintiffs,                                        )   Related to Case No. 3:17-cv-07186-WHO
                                                                   )
11              v.                                                 )   Judge: Hon. William H. Orrick
                                                                   )
12    DAVID BERNHARDT, in his official capacity                    )   PARTIES’ JOINT STIPULATION TO
13    as Secretary of the Interior, et al.,                        )   EXTEND BRIEFING SCHEDULE FOR
                                                                   )   PLAINTIFFS' MOTION FOR
14             Defendants.                                         )   ATTORNEYS' FEES AND COSTS
                                                                   )
15
16
17            Pursuant to Civil Local Rules 6-1(b) and 6-2(a), and in conformance with Civil Local Rule 7-

18   12, Plaintiffs Sierra Club, et al. and Federal Defendants David Bernhardt, et al. hereby stipulate to

19   and respectfully request that the Court enter an order extending by 60 days the briefing schedule for

20   Plaintiffs’ motion for attorneys’ fees, costs, and other litigation expenses pursuant to the Equal

21   Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B) (“EAJA”). The parties seek this extension to

22   facilitate continued settlement talks between Plaintiffs and Federal Defendants. Plaintiffs conferred

23   with Intervenor-Defendants State of North Dakota, State of Texas, Western Energy Alliance,

24   Independent Petroleum Association of America, and American Petroleum Institute who all take no

25   position on this stipulation.

26            Although the Parties have been diligently pursuing settlement discussions, more time is

27   required to explore whether the parties can reach agreement. Pursuant to Civil Local Rule 6-2(a)(1),

28   good cause therefore exists to approve this stipulation to provide the Parties with additional time to

     Parties' Joint Stipulation to Extend Briefing Schedule for Plaintiffs’ Motion for Attorney Fees and Costs
     Case No. 3:17-cv-07187-WHO (consolidated with Case No. 3:17-cv-07186-WHO)                                   1
               Case 3:17-cv-07187-WHO Document 117 Filed 04/30/19 Page 2 of 3



 1   explore opportunities to settle, rather than litigate, Plaintiffs’ Petition. Accordingly, the Parties
 2   stipulate and agree to a modified briefing schedule whereby:
 3            1.       Plaintiffs and Defendants will continue to endeavor to settle EAJA fees, costs, and
 4            litigation expenses. If the parties are unable to reach a settlement, Plaintiffs will amend their
 5            EAJA motion no later than July 1, 2019.
 6            2.       Federal Defendants will respond to Plaintiffs’ amended motion within 35 days of the
 7            filing of Plaintiffs’ amended motion, and Plaintiffs will reply within 14 days of the filing of
 8            Federal Defendants’ response.
 9            3.       By joining this stipulation, Federal Defendants do not waive any defense to Plaintiffs’
10            claims for attorneys’ fees and costs.
11            Pursuant to Civil Local Rule 6-2(a)(2), the Parties disclose that on December 29, 2017, the
12   Court granted the Federal Defendants’ request for an enlargement of time to respond to Plaintiffs’
13   motion for preliminary injunction. Clerk’s Notice re: Briefing Schedule as to Motion for Preliminary
14   Injunction and Motion to Intervene, ECF No. 47 (no associated document). On July 11, 2018, the
15   Court granted the Federal Defendants’ motion to extend the deadline for filing an amended
16   administrative record by thirty days. ECF No. 104. No other time modifications have been sought in
17   this case. Furthermore, pursuant to Civil Local Rule 6-2(a)(3), the parties disclose that there are no
18   other pending motions or expected proceedings that would be impacted by this requested time
19   modification.
20   Dated: April 30, 2019                                 Respectfully submitted,
21
                                                           JEAN E. WILLIAMS
22                                                         Deputy Assistant Attorney General
23                                                         United States Department of Justice
                                                           Environment and Natural Resources Div.
24
                                                           /s/ Clare Boronow
25                                                         CLARE BORONOW, Trial Attorney
                                                           Admitted to Maryland Bar
26
                                                           Natural Resources Section
27                                                         999 18th Street
                                                           South Terrace, Suite 370
28                                                         Denver, CO 80202


     Parties' Joint Stipulation to Extend Briefing Schedule for Plaintiffs’ Motion for Attorney Fees and Costs
     Case No. 3:17-cv-07187-WHO (consolidated with Case No. 3:17-cv-07186-WHO)                                   2
               Case 3:17-cv-07187-WHO Document 117 Filed 04/30/19 Page 3 of 3



 1                                                         Tel: (303) 844-1362
                                                           Fax: (303) 844-1350
 2                                                         clare.boronow@usdoj.gov
 3
                                                           Counsel for Defendants
 4
                                                           /s/ Stacey Geis
 5                                                         Stacey Geis, CA Bar No. 181444
                                                           Earthjustice
 6                                                         50 California St., Suite 500
                                                           San Francisco, CA 94111-4608
 7
                                                           Phone: (415) 217-2000
 8                                                         Fax: (415) 217-2040
                                                           sgeis@earthjustice.org
 9
                                                           Counsel for Plaintiffs Sierra Club et al.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Parties' Joint Stipulation to Extend Briefing Schedule for Plaintiffs’ Motion for Attorney Fees and Costs
     Case No. 3:17-cv-07187-WHO (consolidated with Case No. 3:17-cv-07186-WHO)                                   3
